Citation Nr: 0205119	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility to Dependent's Educational Assistance under 
38 C.F.R. § 35.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The veteran had active duty from October 1969 to August 1976.

This appeal arises from an October 1997, Department of 
Veterans Affairs Regional Office (VARO), Winston-Salem, North 
Carolina rating decision which denied the appellant's claim 
for entitlement to service connection for the cause of the 
veteran's death, and for Dependent's Educational Assistance 
under 38 U.S.C.A. § 35.

The Board subsequently denied the appellant's claim in a 
February 2001 decision.  The appellant appealed the Board's 
denial to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court"), and the 
Board's decision was vacated and remanded, pursuant to a May 
2001 Order, following a May 2001 Joint Motion for Remand and 
Stay of Proceedings.

In the Joint Motion that was granted by the Court in May 
2001, it was noted that the Board's decision of February 2001 
addressed elements of the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5103 and 5103 (West Supp. 2001), 
but did not demonstrate that there was compliance with the 
notice provisions of 38 U.S.C.A. § 5103 (West Supp. 2001).  

In order to ensure that the appellant receives adequate 
notice pursuant to 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001) and to fulfill the duty to assist provisions of 
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001), additional 
procedural steps are necessary.  

Accordingly, this case is REMANDED to VARO for the following:

1.  VARO must notify the appellant and her 
attorney, pursuant to 38 U.S.C.A. § 5103 
(West 1991 & Supp. 2001), of any 
information, and any medical or lay 
evidence, not previously provided that is 
necessary to substantiate the claim.  The 
RO must also indicate which portion of 
that evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on behalf 
of the appellant.

2.  As part of the assistance provided 
pursuant to 38 U.S.C.A. § 5103, VARO must 
make reasonable efforts to obtain relevant 
records (including private records) that 
the appellant adequately identifies and 
authorizes VARO to obtain.  If after 
making such reasonable efforts, VARO is 
unable to obtain all of the relevant 
records sought, VARO shall notify the 
appellant that it was unable to obtain 
records with respect to the claim.  Such 
notification shall identify the records 
VARO was unable to obtain, briefly explain 
the efforts that it made to obtain those 
records, and describe any further action 
to be taken by VARO with respect to the 
claim.  38 U.S.C.A. § 5103A (West 1991 & 
Supp. 2001).

3.  Thereafter, VARO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


